 In the Matter ofRKOSERVICECORPORATIONandSCREENPUBLICISTSGUILDOFNEWYOUR.Case No. R-3834.-Decided June 3, 1941Jurisdiction:theatre managing industry.Investigation and Certification of Representatives:existence of question.parties stipulated that Company refused to bargain with union until certifiedby the Board; election necessary+UnitAppropriate for Collective Bargaining:all advertising copywriters, pressbook editors and writers, publicity and feature writers, planters and contactmen who work within the State of New York, production men, exploitationmen who work mainly in New York City and the surrounding metropolitanarea, and salaried artists, employed in the Company's domestic advertisingand publicity department in New York City, excluding free-lance artists,secretaries, clerks, messenger boys, delivery boys, free-lance writers, artists inart studios, and supervisory employees, stipulation as to.Gordon E. Youngman, by Mr. Robert H. DannandMr. William F.Whitman,of New York City, for the Company.Boudin, Cohn and Glickstein,byMr. Sidney Fox,of New York City,for the Union.Mr. Max E. Halpern,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by Screen Publicists Guild of New York,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of RICO ServiceCorporation, New York City, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Frederick R. Livingston, Trial Examiner.Said hearingwas held at New York City on May 15, 1942. The Company and the'Union appeared, participated, and were afforded full opportunity tobe heard, to examine and cross-examine Witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the-case, the Board makes the following:41 N L 1 13, No 129656 RKO SERVICE CORPORATIONFINDINGS OF FACTI.THE BUSINESS OF THE COMPANY657RKO Service Corporation, a New York corporation with its prin-cipal office and place of business in New York City, is engaged in themanagement of 96 theatres throughout the United States, operated bysubsidiaries of Radio-Keith-Orpheum Corporation.The Companyrenders various services for these theatres, such as accounting, book-keeping, executive,managerial, insurance, tax, legal, purchasing,maintenance,advertisingand publicity services.A substantialamount of the equipment purchased by the Company for the theatresismade in one State and delivered to other States.The domestic ad-vertising and publicity department of the Company, which is involvedherein, has approximately 22 employees.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONINVOLVEDScreen Publicists Guild of New York is an unaffiliated labor or-ganization, admitting to membership publicists employed, by theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that a question concerning representationhas arisen by reason of the Company's refusal to bargain with theUnion until certified by the Board as the representative of a majorityof the employees in an appropriate bargaining unit.A statementof the Regional Director, introduced into evidence at the hearing,indicates that the Union represents a substantial number of employeesin the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that alladvertising copywriters, press book editors and writers, publicity andfeature writers, planters and contact men who work within the Stateof New York, production men,, exploitatioii men who work mainly1 The Regional Director reportedthat theUnion submitted11 application-for-membershipbear apparently genuine signatures of persons whose names are on the Company's payroll of March19, 1942,which lists 22 employees in thedepartment involved.463892- 42-vol 41--42 658DECISIONSOF NATIONALLABOR RELATIONS BOARDinNew York City and the surrounding metropolitan area, and sal-aried artists, employed in the domestic advertising and publicity de-partment of RICO Service Corporation, located at 1270 Sixth Avenue,New York City, excluding free-lance artists, secretaries, clerks, mes-senger boys, delivery boys, free-lance writers, artists in art studios,and supervisory employees, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the Act.2V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with RICO ServiceCorporation, New York City, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction of Election, under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Section 9, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work becausethey were ill or on vacation or in the active military service or train-ing of the United States, or temporarily laid off, but excluding em-ployees who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by Screen Publicists Guildof New York for the purposes of collective bargaining.2 According to a stipulation of the parties the following persons were employed withinthe unit at the time of the hearing: William Kernan, John Cassidy, Hal Seroy, SidneyRubin,Herman Barnett, Blance (sic) Livingston, Peggy Foldes, Ed. Kestnbaum, JamesMulball, William Thormann, Fred Herkowitz, Maurice Harris, Pat Giosso, Raymond Malone,and Vincent Liguori.